EXHIBIT 4.5 [Form of Senior or Subordinated Indenture] REEDS, INC. TO [SENIOR/SUBORDINATED] INDENTURE DATED AS OF TABLE OF CONTENTS PAGE ARTICLEONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section1.01. Definitions 1 Section1.02. Compliance Certificates and Opinions 6 Section1.03. Form of Documents Delivered to Trustee 6 Section1.04. Acts of Holders; Record Dates 6 Section1.05. Notices, Etc., to Trustee and Company 7 Section 1.06. Notice to Holders; Waiver 7 Section 1.07. Conflict with Trust Indenture Act 8 Section 1.08. Effect of Headings and Table of Contents 8 Section 1.09. Successors and Assigns 8 Section 1.10. Separability Clause 8 Section 1.11. Benefits of Indenture 8 Section 1.12. Governing Law 8 Section 1.13. Legal Holidays 8 ARTICLE TWO SECURITY FORMS 8 Section 2.01. Forms Generally 8 Section 2.02. Form of Face of Security 9 Section 2.03. Form of Reverse of Security 9 Section 2.04. Form of Legend for Global Securities 11 Section 2.05. Form of Trustee’s Certificate of Authentication 11 ARTICLETHREE THE SECURITIES 12 Section 3.01. Amount Unlimited; Issuable in Series 12 Section 3.02. Denominations 13 Section 3.03. Execution, Authentication, Delivery and Dating 13 Section 3.04. Temporary Securities 14 Section 3.05. Registration, Registration of Transfer and Exchange 14 Section 3.06. Mutilated, Destroyed, Lost and Stolen Securities 15 Section 3.07. Payment of Interest; Interest Rights Preserved 15 Section 3.08. Persons Deemed Owners 16 Section 3.09. Cancellation 16 Section 3.10. Computation of Interest 16 ARTICLE FOUR SATISFACTION AND DISCHARGE 16 Section 4.01. Satisfaction and Discharge of Indenture 16 Section 4.02. Application of Trust Money 17 ARTICLE FIVE REMEDIES 17 Section 5.01. Events of Default 17 Section 5.02. Acceleration of Maturity; Rescission and Annulment 18 Section 5.03. Collection of Indebtedness and Suits for Enforcement by Trustee 18 Section 5.04. Trustee May File Proofs of Claim 18 Section 5.05. Trustee May Enforce Claims Without Possession of Securities 18 Section 5.06. Application of Money Collected 19 i TABLE OF CONTENTS cont’d. Page Section5.07. Limitation on Suits 19 Section 5.08. Unconditional Right of Holders to Receive Principal, Premium and Interest 19 Section 5.09. Restoration of Rights and Remedies 19 Section 5.10. Rights and Remedies Cumulative 19 Section 5.11. Delay or Omission Not Waiver 19 Section 5.12. Control by Holders 20 Section 5.13. Waiver of Past Defaults 20 Section 5.14. Undertaking for Costs 20 Section 5.15. Waiver of Usury, Stay or Extension Laws 20 ARTICLESIX THE TRUSTEE 20 Section 6.01. Certain Duties and Responsibilities 20 Section 6.02. Notice of Defaults 20 Section 6.03. Certain Rights of Trustee 20 Section 6.04. Not Responsible for Recitals or Issuance of Securities 21 Section 6.05. May Hold Securities 21 Section 6.06. Money Held in Trust 21 Section 6.07. Compensation and Reimbursement 21 Section 6.08. Conflicting Interests 21 Section 6.09. Corporate Trustee Required; Eligibility 21 Section 6.10. Resignation and Removal; Appointment of Successor 22 Section 6.11. Acceptance of Appointment by Successor 22 Section 6.12. Merger, Conversion, Consolidation or Succession to Business 23 Section 6.13. Preferential Collection of Claims Against Company 23 Section 6.14. Appointment of Authenticating Agent 23 ARTICLESEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 24 Section 7.01. Company to Furnish Trustee Names and Addresses of Holders 24 Section 7.02. Preservation of Information; Communications to Holders 24 Section 7.03. Reports by Trustee 24 Section 7.04. Reports by Company 25 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 25 Section 8.01. Company May Consolidate, Etc., Only on Certain Terms 25 Section 8.02. Successor Substituted 25 ARTICLE NINE SUPPLEMENTAL INDENTURES 25 Section 9.01. Supplemental Indentures Without Consent of Holders 25 Section 9.02. Supplemental Indentures With Consent of Holders 26 Section 9.03. Execution of Supplemental Indentures 26 Section 9.04. Effect of Supplemental Indentures 27 Section 9.05. Conformity with Trust Indenture Act 27 Section 9.06. Reference in Securities to Supplemental Indentures 27 ARTICLE TEN COVENANTS 27 Section10.01. Payment of Principal, Premium and Interest 27 ii TABLE OF CONTENTS cont’d. Page Section 10.02. Maintenance of Office or Agency 27 Section 10.03. Money for Securities Payments to Be Held in Trust 27 Section 10.04. Statement by Officers as to Default 28 Section 10.05. Existence 28 Section 10.06. Maintenance of Properties 28 Section 10.07. Payment of Taxes and Other Claims 28 Section 10.08. Maintenance of Insurance 28 Section 10.09. Waiver of Certain Covenants 28 ARTICLE ELEVEN OPTIONAL REDEMPTION OF SECURITIES 29 Section 11.01. Applicability of Article 29 Section 11.02. Election to Redeem; Notice to Trustee 29 Section 11.03. Selection by Trustee of Securities to Be Redeemed 29 Section 11.04. Notice of Redemption 29 Section 11.05. Deposit of Redemption Price 30 Section 11.06. Securities Payable on Redemption Date 30 Section 11.07. Securities Redeemed in Part 30 ARTICLETWELVE SINKING FUNDS 30 Section 12.01. Applicability of Article 30 Section 12.02. Satisfaction of Sinking Fund Payments with Securities 30 Section 12.03. Redemption of Securities for Sinking Fund 30 ARTICLETHIRTEEN DEFEASANCE AND COVENANT DEFEASANCE 31 Section 13.01. Company’s Option to Effect Defeasance or Covenant Defeasance 31 Section 13.02. Defeasance and Discharge 31 Section 13.03. Covenant Defeasance 31 Section 13.04. Conditions to Defeasance or Covenant Defeasance 31 Section 13.05. Deposited Money and U.S. Government Obligations to Be Held in Trust; MiscellaneousProvisions 32 Section 13.06. Reinstatement 33 ARTICLEFOURTEEN SUBORDINATION OF SECURITIES 33 Section 14.01. Securities Subordinate to Senior Debt 33 Section 14.02. Payment Over of Proceeds Upon Dissolution, Etc 33 Section 14.03. No Payment When Senior Debt in Default 33 Section 14.04. Payment Permitted If No Default 34 Section 14.05. Subrogation to Rights of Holders of Senior Debt 34 Section 14.06. Provisions Solely to Define Relative Rights 34 Section 14.07. Trustee to Effectuate Subordination 35 Section 14.08. No Waiver of Subordination Provisions 35 Section 14.09. Notice to Trustee 35 Section 14.10. Reliance on Judicial Order or Certificate of Liquidating Agent 35 Section 14.11. Trustee Not Fiduciary for Holders of Senior Debt 35 Section 14.12. Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights 36 Section 14.13. Article Applicable to Paying Agents 36 Section14.14. Defeasance of this Article Fourteen 36 iii Certain Sections of this Indenture relating to Sections 310 through 318, inclusive, of the Trust Indenture Act of 1939: Trust Indenture Act Section IndentureSection ss.310(a)(1) 609 (a)(2) 609 (a)(3) Not Applicable (a)(4) NotApplicable (b) 608 ss.311(a) 613 (b) 613 ss.312(a) 701 (b) 702 (c) 702 ss.313(a) 703 (b) 703 (c) 703 (d) 703 ss.314(a) 704 (a)(4) 101 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 ss.315(a) 601 (b) 602 (c) 601 (d) 601 (e) 514 ss.316(a) 101 (a)(1)(A) 502 (a)(1)(B) 513 (a)(2) Not Applicable (b) 508 (c) 104 ss.317(a)(1) 503 (a)(2) 504 (b) 1003 ss.318(a) 107 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. iv [SENIOR/SUBORDINATED] INDENTURE, dated as of , between REEDS, INC., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “Company” ), having its principal office at 13000 South Spring Street, Los Angeles,
